MEMORANDUM **
Fredic and Humberto Rene Moran Marin, brothers and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional claims, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny the petition for review.
Petitioners contend that the agency violated their right to equal protection by not allowing them to apply for suspension of deportation. This contention is unavailing because petitioners were served with a notice to appear in 2002, when suspension of deportation was no longer available. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107-08 (9th Cir.2003) (holding that being placed in removal proceedings rather than deportation proceedings does not violate a petitioner’s due process rights); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting equal protection claim and upholding congressional “line drawing” decisions that are rationally related to a legitimate government purpose).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.